              Case 18-12491-CSS              Doc 1992       Filed 08/12/20   Page 1 of 16



GLOBAL NOTES:

The Monthly Operating Report Includes Activity for the following Debtors:

                          Debtor                          Case Number
Promise Healthcare Group, LLC                               18-12491
Promise Properties of Shreveport, LLC                       18-12492
HLP HealthCare, Inc.                                        18-12493
Promise Healthcare Holdings, Inc.                           18-12494
Quantum Health, Inc.                                        18-12495
HLP Properties, Inc.                                        18-12496
Quantum Properties, L.P.                                    18-12497
Promise Healthcare of California, Inc.                      18-12498
Promise Healthcare, Inc.                                    18-12499
PH-ELA, Inc.                                                18-12500
Promise Hospital of East Los Angeles, L.P.                  18-12501
Promise Healthcare #2, LLC                                  18-12502
Success Healthcare, LLC                                     18-12503
HLP of Los Angeles, LLC                                     18-12504
Promise Hospital of Dallas, Inc.                            18-12505
Promise Hospital of Overland Park, Inc.                     18-12506
Promise Hospital of Wichita Falls, Inc.                     18-12507
Promise Skilled Nursing Facility of Overland Park, Inc.     18-12508
Promise Skilled Nursing Facility of Wichita Falls, Inc.     18-12509
Promise Hospital of Phoenix, Inc.                           18-12510
Promise Hospital of Ascension, Inc.                         18-12511
Promise Hospital of Baton Rouge, Inc.                       18-12512
Promise Hospital of Louisiana, Inc.                         18-12513
Promise Hospital of Salt Lake, Inc.                         18-12515
Promise Hospital of Vicksburg, Inc.                         18-12516
HLP of Shreveport, Inc.                                     18-12517
Bossier Land Acquisition Corp.                              18-12518
Promise Hospital of Florida at The Villages, Inc.           18-12519
Promise Hospital of Dade, Inc.                              18-12520
Promise Hospital of Lee, Inc.                               18-12521
Promise Properties of Dade, Inc.                            18-12522
Promise Properties of Lee, Inc.                             18-12523
Success Healthcare 1, LLC                                   18-12524
LH Acquisition, LLC                                         18-12528
HLP Properties of Vidalia, LLC                              18-12529
Vidalia Real Estate Partners, LLC                           18-12530
HLP Properties at the Villages Holdings, LLC                18-12531
HLP Properties at the Villages, L.L.C.                      18-12532
Promise Behavioral Health Hospital of Shreveport, Inc.      18-12533
Promise Rejuvenation Centers, Inc.                          18-12534
Promise Rejuvenation Center at the Villages, Inc.           18-12535
PHG Technology Development and Services Company             18-12536
              Case 18-12491-CSS           Doc 1992       Filed 08/12/20      Page 2 of 16




This Monthly Operating Report (“MOR”) has been prepared solely for the purpose of complying with the
monthly reporting requirements applicable in these chapter 11 cases and is in a format acceptable to
the United States Trustee. The financial information contained herein is limited in scope and covers a
limited time period. Such information is preliminary and unaudited, and is not prepared in accordance
with generally accepted accounting principles (“GAAP”) in the United States. In addition, the financial
statements and supplemental information contained herein represent condensed combined
information.

The unaudited financial statements have been derived from the books and records of the Debtors. This
information, however, has not been subject to certain procedures that would typically be applied to
financial information in accordance with GAAP, and upon application of such procedures the financial
information could be subject to material change.

The financial information contained herein is presented on a preliminary and unaudited basis and
remains subject to future adjustments.

The results of operations contained herein are not necessarily indicative of results which may be
expected for any other period or for the full year and may not necessarily reflect the consolidated
results of operation and financial position of the Debtors in the future.



Notes to MOR schedules:

MOR-1 (Statement of Cash Flows)

Note: Some debtors that have historically had no activity are not listed in this schedule

    (1) The information contained herein is provided to fulfill the requirements of the Office of the
        United States Trustee. All information contained herein is unaudited and subject to future
        adjustment. Certain totals may not sum due to rounding.
    (2) Book Cash Flow excludes intercompany transfers.
    (3) Ending Bank Cash reflects the amount of cash at each of the Debtors’ accounts as reflected on
        MOR 1a.
    (4) The Quarterly U.S. Trustee fee is calculated based on the total disbursements by debtor.
        However, the actual fee to be paid will be slightly above what is displayed due to the minimum
        fee for non-operating debtors that do not show up on MOR 1.

MOR-1a (Bank Accounts)

Certain bank accounts were closed due to inactivity.

The Debtors prepare bank reconciliations for all open and active bank accounts on a monthly basis.
Check registers and/or disbursement journals are maintained for each disbursement account within the
Debtors’ financial accounting systems. Bank statements and reconciliations for all open and active bank
accounts are retained by the Debtors and are available upon request by the United States Trustee’s
office.
              Case 18-12491-CSS           Doc 1992       Filed 08/12/20       Page 3 of 16




MOR-2 (Statement of Operations)

Note: Debtors with no activity are listed on the schedule with values reflected as zero for each line.

    (1) The information contained herein is provided to fulfill the requirements of the Office of the
        United States Trustee. All information contained herein is unaudited and subject to future
        adjustment. Certain totals may not sum due to rounding.

MOR-3 (Balance Sheet)

Note: Debtors with no activity are listed on the schedule with values reflected as zero for each line. The
balance sheet is presented without intercompany eliminations.

    (1) The information contained herein is provided to fulfill the requirements of the Office of the
        United States Trustee. All information contained herein is unaudited and subject to future
        adjustment. Certain totals may not sum due to rounding.
    (2) The Company keeps both due from and due to related parties entries for the respective entities
        in the asset section of the balance sheet per their books and records.



MOR-4

As of June 30, 2020, the Debtors were current on all undisputed post-petition taxes.

The schedule includes all undisputed post-petition payables – professional fees are excluded until they
are approved by the court.

See schedule for other notes
              Case 18-12491-CSS           Doc 1992       Filed 08/12/20      Page 4 of 16



The undersigned, having reviewed the attached report and being familiar with the Debtors financial
affairs, verifies, under penalty of perjury, that the information contained herein is complete, accurate
and truthful to the best of my knowledge, information and belief.




____________________________________

Andrew Hinkelman

Interim Chief Financial Officer and Chief Restructuring Officer

Promise Healthcare Group, LLC, et al.
                                          Case 18-12491-CSS                 Doc 1992           Filed 08/12/20          Page 5 of 16



                                                                   UNITED STATES BANKRUPTCY COURT

                                                                              District of Delaware

In re: Promise Healthcare Group, LLC, et al                                                                                    Case No. 18-12491 (Jointly Administered)

Debtor                                                                                                              Reporting Period: June 1-30, 2020

                                                                                                                       Federal Tax ID: XX-XXXXXXX

                                                                      MONTHLY OPERATING REPORT
 Required Documents                                                                                              Form No.                Document          Explanation
                                                                                                                                         Attached          Attached
  Schedule of Cash Receipts and Disbursements                                                                  MOR-1                         X
    Bank Reconciliation (or copies of debtor's bank reconciliations)                                           MOR-1a                        X
    Schedule of Professional Fees Paid                                                                         MOR-1b                        X
    Copies of bank statements
    Cash disbursements journals
  Statement of Operations                                                                                      MOR-2                         X
  Balance Sheet                                                                                                MOR-3                         X
  Status of Postpetition Taxes                                                                                 MOR-4                         X
    Copies of IRS Form 6123 or payment receipt                                                                                               X
    Copies of tax returns filed during reporting period
  Summary of Unpaid Postpetition Debts                                                                         MOR-4                         X
    Listing of aged accounts payable                                                                           MOR-4                         X
  Accounts Receivable Reconciliation and Aging                                                                 MOR-5                         X
  Debtor Questionnaire                                                                                         MOR-5                          x
I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief.

                                                                                                                          Date:      8/12/2020
 Signature of Debtor
                                                                                                                          Date: 8/12/2020
 Signature of Authorized Individual*
 Printed Name of Authorized Individual Andrew Hinkelman                                                                   Date: 8/12/2020
*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited
liability company.
                                                                                 Case 18-12491-CSS                                             Doc 1992                        Filed 08/12/20                            Page 6 of 16                                                                           Promise Healthcare Group, LLC et al
                                                                                                                                                                                                                                                                                                                             Debtors-in-Possession
                                                                                                                                                                                                                                                                                                           Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                                                                                                                                                  Reporting Period: June 1-30, 2020


                                                                                                                                                  MOR-1
                                                                                                                                           Statement of Cash Flows
                                                                                                                                For the Period June 1, 2020 - June 30, 2020
                                                                                                                                                (Unaudited)


Legal Entity:                          Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Skilled            Promise Hospital
                                       of Ascension, Inc. of Baton Rouge, of Dade, Inc.   of Dallas, Inc.  of East Los      of Florida at The of Lee, Inc.    of Louisiana, Inc. of Phoenix, Inc. of Salt Lake, Inc. of Vicksburg, Inc. of Wichita Falls, Nursing Facility of of Overland Park,
                                                          Inc.                                             Angeles, L.P.    Villages, Inc.                                                                                              Inc.              Wichita Falls, Inc. Inc.


Case Number                            18-12511              18-12512           18-12520            18-12505              18-12501             18-12519             18-12521            18-12513             18-12510            18-12515               18-12516              18-12507              18-12509              18-12506
Receipts
   Operating Receipts                   $             55     $              -   $               -   $          53,650     $          282,606              75.00     $               -   $          173,962   $          34,801   $          100,140     $          36,300     $          78,174     $          11,702     $           90
   Other Receipts                                     32                    -                   -                     -                    -                    -                   -                    -                   -                      -                     -                     -                     -                   -
Total Receipts                          $             87     $              -   $               -   $          53,650     $          282,606   $            75      $               -   $          173,962   $          34,801   $          100,140     $          36,300     $          78,174     $          11,702     $           90

Operating Disbursements
   Payroll & Taxes                                       -                  -                   -                     -                    -                    -                   -                   -                    -                      -                     -                     -                     -                   -
   Insurance & Benefits                                  -                  -                   -                     -                    -                    -                   -                   -                    -                      -                     -                     -                     -                   -
   Occupancy / Lease                                     -                  -                   -                     -                    -                    -                   -                   -                    -                      -                     -                     -                     -                   -
   Other Operating                                       -                  -                   -                     -                    -                    -                   -                 960                    -                      -                     -                     -                     -                   -
Total Operating Disbursements                            -                  -                   -                     -                    -                    -                   -                 960                    -                      -                     -                     -                     -                   -

Operating Cash Flow                     $             87     $              -   $               -   $          53,650     $          282,606   $            75      $               -   $          173,002   $          34,801   $          100,140     $          36,300     $          78,174     $          11,702     $           90

Net Proceeds from Asset Sales                            -                  -                   -                     -                    -                    -                   -                    -                   -                      -                     -                     -                     -                   -

Restructuring Payments
   Professional Fees                                     -                  -                   -                     -                    -                    -                   -                    -                   -                      -                     -                     -                     -                   -
   Critical Vendor / 503(b)(9)                           -                  -                   -                     -                    -                    -                   -                    -                   -                      -                     -                     -                     -                   -
   KEIP/KERP                                             -                  -                   -                     -                    -                    -                   -                    -                   -                      -                     -                     -                     -                   -
   Other Restructuring                                   -                  -                   -                     -                    -                    -                   -                    -                   -                      -                     -                     -                     -                   -
Total Restructuring Disbursements                        -                  -                   -                     -                    -                    -                   -                    -                   -                      -                     -                     -                     -                   -

Debt Service
Mortgage                                                 -                  -                   -                     -                    -                    -                   -                    -                   -                      -                     -                     -                     -                   -
Note Payable - Medicare                                  -                  -                   -                     -                    -                    -                   -                    -                   -                      -                     -                     -                     -                   -
Note Payable - Payroll Tax                               -                  -                   -                     -                    -                    -                   -                    -                   -                      -                     -                     -                     -                   -
Post-Pet Bank Fees/Interest                              -                  -                   -                     -                    -                    -                   -                    -                   -                      -                     -                     -                     -                   -
Cure Payments                                            -                  -                   -                     -                    -                    -                   -                    -                   -                      -                     -                     -                     -                   -
Term Loan Repayment                                      -                  -                   -                     -                    -                    -                   -                    -                   -                      -                     -                     -                     -                   -
Total Debt Service                                       -                  -                   -                     -                    -                    -                   -                    -                   -                      -                     -                     -                     -                   -

Total Disbursements                                      -                  -                   -                     -                    -                    -                   -               960                      -                      -                     -                     -                     -                   -
Net buyer cash received/wired out                        -                  -                   -                     -                    -                    -                   -          (240,857)                     -                      -                     -                     -                     -                   -

Revolver Draw                                            -                  -                   -                     -                    -                    -                   -                    -                   -                      -                     -                     -                     -                   -
DIP Draw                                                 -                  -                   -                     -                    -                    -                   -                    -                   -                      -                     -                     -                     -                   -

Book Cash Flow                          $             87     $              -   $               -   $          53,650     $          282,606   $            75      $               -   $          (67,855) $           34,801   $          100,140     $          36,300     $          78,174     $          11,702     $           90

Beginning Bank Cash                                  200                200                200                   200                    380                150                  200                   200                 200                  200                   200                   200                   200                 200
Ending Bank Cash[1]                                  220                200                200                   200                    380                200                  200                   200                 280                  200                   200                   200                   200                 200



April Disbursements                                      -                  -                   -                     -                   30                    -                   -                    -                127                       -                     -                     -                     -                   -
May Disbursements                                        -                  -                   -                     -                2,302                    -                   -                7,472                  -                       -                     -                     -                     -                   -
June Disbursements                                   -                  -                   -                     -                      -                  -                   -                      960                -                     -                     -                     -                     -                   -
Transaction related Disbursements                    -                  -                   -                     -                      -                  -                   -                      -                  -                     -                     -                     -                     -                   -
Quarter to Date Disbursements                            -                  -                   -                     -                2,332                    -                   -                8,432                127                       -                     -                     -                     -                   -

Quarterly U.S. Trustee Fee                           325                325                325                   325                    325                325                  325                   325                 325                  325                   325                   325                   325                 325

                                    [1] Ending bank cash at certain entities reflect patient claims paid into Lockboxes which are subsequently swept to the Operating Account




                                                                                                                                                                Page 1 of 11
                                                                                 Case 18-12491-CSS                                              Doc 1992                         Filed 08/12/20                                Page 7 of 16                                                                  Promise Healthcare Group, LLC et al
                                                                                                                                                                                                                                                                                                                          Debtors-in-Possession
                                                                                                                                                                                                                                                                                                        Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                                                                                                                                               Reporting Period: June 1-30, 2020


                                                                                                                                                   MOR-1
                                                                                                                                            Statement of Cash Flows
                                                                                                                                 For the Period June 1, 2020 - June 30, 2020
                                                                                                                                                 (Unaudited)


Legal Entity:                          Promise Skilled     Quantum Health, Success           Promise                     HLP Properties at Promise                    Quantum                Success               Promise               HLP of Los             Promise                   Total
                                       Nursing Facility of Inc.            Healthcare 1, LLC Healthcare, Inc.            the Villages, L.L.C. Properties of           Properties, L.P.       Healthcare, LLC       Healthcare #2,        Angeles, LLC           Properties of Lee,
                                       Overland Park,                                                                                         Dade, Inc.                                                           LLC                                          Inc.
                                       Inc.

Case Number                            18-12508              18-12495           18-12524            18-12499             18-12532               18-12522              18-12497               18-12503              18-12502              18-12504               18-12523
Receipts
   Operating Receipts                   $          4,971     $              -   $               -   $          115,101   $                  -   $                 -   $                  -   $                 -   $                 -   $                  -   $                 -   $     891,627
   Other Receipts                                        -                  -                   -                 836                       -                     -                      -                     -                     -                      -                     -               868
Total Receipts                          $          4,971     $              -   $               -   $          115,937   $                  -   $                 -   $                  -   $                 -   $                 -   $                  -   $                 -   $     892,496

Operating Disbursements
   Payroll & Taxes                                       -                  -                   -               48,677                      -                     -                      -                     -                     -                      -                     -          48,677
   Insurance & Benefits                                  -                  -                   -               47,489                      -                     -                      -                     -                     -                      -                     -          47,489
   Occupancy / Lease                                     -                  -                   -                4,038                      -                     -                      -                     -                     -                      -                     -           4,038
   Other Operating                                       -                  -                   -              141,902                      -                     -                      -                     -                     -                      -                     -         142,862
Total Operating Disbursements                            -                  -                   -              242,107                      -                     -                      -                     -                     -                      -                     -         243,067

Operating Cash Flow                     $          4,971     $              -   $               -   $      (126,170) $                      -   $                 -   $                  -   $                 -   $                 -   $                  -   $                 -   $     649,429

Net Proceeds from Asset Sales                            -                  -                   -                    -                      -                     -                      -                     -                     -                      -                     -                 -

Restructuring Payments
   Professional Fees                                     -                  -                   -              777,114                      -                     -                      -                     -                     -                      -                     -         777,114
   Critical Vendor / 503(b)(9)                           -                  -                   -                    -                      -                     -                      -                     -                     -                      -                     -               -
   KEIP/KERP                                             -                  -                   -                    -                      -                     -                      -                     -                     -                      -                     -               -
   Other Restructuring                                   -                  -                   -                    -                      -                     -                      -                     -                     -                      -                     -               -
Total Restructuring Disbursements                        -                  -                   -              777,114                      -                     -                      -                     -                     -                      -                     -         777,114

Debt Service
Mortgage                                                 -                  -                   -                    -                      -                     -                      -                     -                     -                      -                     -                 -
Note Payable - Medicare                                  -                  -                   -                    -                      -                     -                      -                     -                     -                      -                     -                 -
Note Payable - Payroll Tax                               -                  -                   -                    -                      -                     -                      -                     -                     -                      -                     -                 -
Post-Pet Bank Fees/Interest                              -                  -                   -                    -                      -                     -                      -                     -                     -                      -                     -                 -
Cure Payments                                            -                  -                   -                    -                      -                     -                      -                     -                     -                      -                     -                 -
Term Loan Repayment                                      -                  -                   -                    -                      -                     -                      -                     -                     -                      -                     -                 -
Total Debt Service                                       -                  -                   -                    -                      -                     -                      -                     -                     -                      -                     -                 -

Total Disbursements                                      -                  -                   -         1,019,221                         -                     -                      -                     -                     -                      -                     -        1,020,181
Net buyer cash received/wired out                        -                  -                   -                 -                         -                     -                      -                     -                     -                      -                     -         (240,857)

Revolver Draw                                            -                  -                   -                    -                      -                     -                      -                     -                     -                      -                     -                 -
DIP Draw                                                 -                  -                   -                    -                      -                     -                      -                     -                     -                      -                     -                 -

Book Cash Flow                          $          4,971     $              -   $               -   $      (903,284) $                      -   $                 -   $                  -   $                 -   $                 -   $                  -   $                 -   $     (368,542)

Beginning Bank Cash                                  200                    -                   -        16,925,972                         -                     -                      -                     -               8,618                        -                     -       16,937,720
Ending Bank Cash[1]                                  200                    -                   -        16,461,483                         -                     -                      -                     -              32,788                        -                     -       16,497,551



April Disbursements                                      -                  -                   -           593,826                         -                     -                      -                     -                     -                      -                     -          593,984
May Disbursements                                        -                  -                   -         1,069,637                         -                     -                      -                     -                     -                      -                     -        1,079,410
June Disbursements                                   -                  -                   -             1,019,221                     -                     -                      -                    -                      -                      -                     -            1,020,181
Transaction related Disbursements                    -                  -                   -                   -                       -                     -                      -                    -                      -                      -                     -                    -
Quarter to Date Disbursements                            -                  -                   -         2,682,684                         -                     -                      -                     -                     -                      -                     -        2,693,575

Quarterly U.S. Trustee Fee                           325                325                325                  26,827                 325                    325                   325                   325                   325                     325                   325             34,627

                                    [1] Ending bank cash at certain entities reflect patient claims paid into Lockboxes which are subsequently swept to the Operating Account




                                                                                                                                                                  Page 2 of 11
                                                               Case 18-12491-CSS                             Doc 1992                Filed 08/12/20          Page 8 of 16        Promise Healthcare Group, LLC et al
                                                                                                                                                                                              Debtors-in-Possession
                                                                                                                                                                            Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                   Reporting Period: June 1-30, 2020
                                        MOR-1a
                                 Bank Account Balance
                                  As of June 30, 2020
                                     (Unaudited)

    Bank Statements
    Ending bank cash at certain entities reflect patient claims paid into Lockboxes which are subsequently swept to the Operating Account
    The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.
    The Debtors affirm that no new bank accounts were opened during the current reporting period.
    The Debtors note that bank accounts affiliated with Professional Rehabilitation Hospital, LLC were sold in the transaction of aforementioned facility

x Debtor Name                                                   Name of             Type of Account                              Last 4 digits of account
                                                                Institution                                                      number


x   Promise Healthcare, Inc.                                    City National       Promise 1 Master Disbursement              5392                         16,388,239.68
x   Promise Healthcare, Inc.                                    City National       Operating Account                          5402                                   -
x   Promise Hospital of Vicksburg, Inc.                         City National       Government Lockbox                         5460                                100.00
x   Promise Hospital of Vicksburg, Inc.                         City National       Non Government Lockbox                     5473                                100.00
x   Promise Hospital of Florida at The Villages, Inc.           City National       Government Lockbox                         5486                                100.00
x   Promise Hospital of Florida at The Villages, Inc.           City National       Non Government Lockbox                     5499                                100.00
x   Promise Hospital of Dade, Inc.                              City National       Government Lockbox                         5509                                100.00
x   Promise Hospital of Dade, Inc.                              City National       Non Government Lockbox                     5512                                100.00
x   Promise Hospital of Phoenix, Inc.                           City National       Government Lockbox                         5525                                100.00
x   Promise Hospital of Phoenix, Inc.                           City National       Non Government Lockbox                     5538                                180.00
x   Promise Hospital of Louisiana, Inc.                         City National       Government Lockbox                         6935                                100.00
x   Promise Hospital of Ascension, Inc.                         City National       Government Lockbox                         6948                                100.00
x   Promise Healthcare #2, LLC                                  City National       Promise 2 Master Collection                6951                             32,788.00
x   Promise Hospital of Ascension, Inc.                         City National       Non Government Lockbox                     6964                                120.00
x   Promise Hospital of Louisiana, Inc.                         City National       Non Government Lockbox                     6977                                100.00
x   Promise Hospital of East Los Angeles, L.P.                  City National       Government Lockbox                         7002                                100.00
x   Promise Hospital of East Los Angeles, L.P.                  City National       Non Government Lockbox                     7015                                100.00
x   Promise Hospital of East Los Angeles, L.P.                  City National       Government Lockbox                         7028                                 80.00
x   Promise Hospital of East Los Angeles, L.P.                  City National       Non Government Lockbox                     7031                                100.00
x   Promise Hospital of Overland Park, Inc.                     City National       Government Lockbox                         7044                                100.00
x   Promise Hospital of Overland Park, Inc.                     City National       Non Government Lockbox                     7057                                100.00
x   Promise Hospital of Dallas, Inc.                            City National       Government Lockbox                         7060                                100.00
x   Promise Hospital of Dallas, Inc.                            City National       Non Government Lockbox                     7073                                100.00
x   Promise Hospital of Wichita Falls, Inc.                     City National       Government Lockbox                         7112                                100.00
x   Promise Hospital of Wichita Falls, Inc.                     City National       Non Government Lockbox                     7125                                100.00
x   Promise Hospital of Salt Lake, Inc.                         City National       Government Lockbox                         7138                                100.00
x   Promise Hospital of Salt Lake, Inc.                         City National       Non Government Lockbox                     7141                                100.00
x   Promise Skilled Nursing Facility of Wichita Falls, Inc.     City National       Government Lockbox                         7196                                100.00
x   Promise Skilled Nursing Facility of Wichita Falls, Inc.     City National       Non Government Lockbox                     7206                                100.00
x   Promise Healthcare, Inc.                                    City National       Promise 1 Master Collection                7219                             73,242.99
x   Promise Hospital of Baton Rouge, Inc.                       City National       Government Lockbox                         7248                                100.00
x   Promise Hospital of Baton Rouge, Inc.                       City National       Non Government Lockbox                     7251                                100.00
x   Promise Skilled Nursing Facility of Overland Park, Inc.     City National       Government Lockbox                         7264                                100.00
x   Promise Skilled Nursing Facility of Overland Park, Inc.     City National       Non Government Lockbox                     7277                                100.00
x   Promise Hospital of Lee, Inc.                               City National       Government Lockbox                         7581                                100.00
x   Promise Hospital of Lee, Inc.                               City National       Non Government Lockbox                     7594                                100.00
x   Promise Healthcare, Inc.                                    City National       Promise Payroll and 401(k) Funding Account 5979                                   -
x                                                                                                                              Total                        16,497,550.67




                                                                                                                        Page 3 of 11
                                      Case 18-12491-CSS         Doc 1992             Filed 08/12/20             Page 9 of 16                                    Promise Healthcare Group, LLC et al
                                                                                                                                                                             Debtors-in-Possession
                                                                                                                                                           Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                  Reporting Period: June 1-30, 2020



                                                         Schedule of Professional Fees and Expenses Paid
                                                                             MOR-1b
              Professional            Period Covered   Date Paid                     Amount Paid in June 2020                                         Case-To-Date
                                                                            Fees            Expenses            Total              Fees                 Expenses              Total
DLA                                       April        6/18/2020                93,489             1,299            94,788           3,615,157               111,723            3,726,880
FTI                                      March         6/19/2020               325,294             1,952           327,245            8,082,912               451,598           8,534,510
FTI                                     April/May      6/19/2020               244,507                99           244,606       See Above              See Above           See Above
Sills Cummins Gross PC                   March         6/18/2020                67,370                41            67,411            1,965,380                24,504           1,989,884
Waller                                    April        6/18/2020                42,273               790            43,063            4,736,608               234,288           4,970,896
Berger Singerman                           n/a            n/a                n/a               n/a               n/a                     17,811                   257               18,068
BlankRome                                  n/a            n/a                n/a               n/a               n/a                    160,647                 4,995             165,643
Breslin, Young & Slaughter                 n/a            n/a                n/a               n/a               n/a                     26,000                 3,853               29,853
Connolly Gallagher LLP                     n/a            n/a                n/a               n/a               n/a                      2,916                     -                2,916
Crowe Horwath                              n/a            n/a                n/a               n/a               n/a                  1,040,595                16,935           1,057,530
Focus Management                           n/a            n/a                n/a               n/a               n/a                    689,651                64,341             753,992
Fowler White Burnett                       n/a            n/a                n/a               n/a               n/a                     23,323                    47               23,370
Gibbons P.C.                               n/a            n/a                n/a               n/a               n/a                     21,139                   650               21,789
Healthcare Finance Partners                n/a            n/a                n/a               n/a               n/a                     95,000                     -               95,000
Houlihan Lokey                             n/a            n/a                n/a               n/a               n/a                  8,841,920                40,262           8,882,182
Katten Munchin Rosenman                    n/a            n/a                n/a               n/a               n/a                    129,413                     -             129,413
Klehr Harrison Harvey Branzburg LLP        n/a            n/a                n/a               n/a               n/a                     38,467                   245               38,712
M.J. Renick & Associates LLC               n/a            n/a                n/a               n/a               n/a                    266,328                   656             266,983
McGuire Woods                              n/a            n/a                n/a               n/a               n/a                  1,019,916                22,640           1,042,556
Melanie L. Cyganowski                      n/a            n/a                n/a               n/a               n/a                    122,970                10,418             133,388
Pachulski Stang Ziehl & Jones LLP          n/a            n/a                n/a               n/a               n/a                    742,954                53,714             796,668
Prime Clerk                                n/a            n/a                n/a               n/a               n/a                  1,243,009               777,790           2,020,799
Province                                   n/a            n/a                n/a               n/a               n/a                  1,552,191                42,176           1,594,367
Richards, Layton & Finger                  n/a            n/a                n/a               n/a               n/a                    247,207                 7,688             254,895

Total                                                                 $        772,933   $        4,182   $       777,114    $      34,681,513    $        1,868,779    $      36,550,292




                                                                          Page 4 of 11
                                                                               Case 18-12491-CSS                                         Doc 1992                          Filed 08/12/20                         Page 10 of 16                                     Promise Healthcare Group, LLC et al
                                                                                                                                                                                                                                                                                 Debtors-in-Possession
                                                                                                                                                                                                                                                               Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                                                                                                      Reporting Period: June 1-30, 2020



                                                                                                                                              MOR-4
                                                                                                                                     Statement of Operations
                                                                                                                            For the Period June 1, 2020 - June 30, 2020
                                                                                                                                            (Unaudited)
Legal Entity:                    Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital PH-ELA, Inc.      Quantum Health, Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital PHG Technology
                                 of Baton Rouge, of Ascension, Inc. of Louisiana, Inc. of Vicksburg, Inc. of East Los                   Inc.                of Salt Lake, Inc. of Phoenix, Inc. of Florida at The of Dade, Inc. of Lee, Inc. Development and
                                 Inc.                                                                     Angeles, L.P.                                                                         Villages, Inc.                               Services
                                                                                                                                                                                                                                             Company

Case Number                      18-12512          18-12511         18-12513         18-12516         18-12501         18-12500         18-12495         18-12515              18-12510       18-12519       18-12520       18-12521         18-12536

Net Patient Revenue                            -                -                -                -                -                -                -                     -              -              -              -                -                -
Other Revenue                                  -                -                -                -                -                -                -                     -              -              -              -                -                -
Total Revenue                                  -                -                -                -                -                -                -                     -              -              -              -                -                -

Salaries & Wages                               -                -                -                -                -                -                -                     -              -              -              -                -                -
Employee Taxes & Benefits                      -                -                -                -                -                -                -                     -              -              -              -                -                -
Contract Labor                                 -                -                -                -                -                -                -                     -              -              -              -                -                -
Purchased Services                             -                -                -                -                -                -                -                     -              -              -              -                -                -
Supplies & Materials                           -                -                -                -                -                -                -                     -              -              -              -                -                -
Pharmaceuticals                                -                -                -                -                -                -                -                     -              -              -              -                -                -
Utilities                                      -                -                -                -                -                -                -                     -              -              -              -                -                -
Rent / Leases                                  -                -                -                -                -                -                -                     -              -              -              -                -                -
Rent / Leases - Related Party                  -                -                -                -                -                -                -                     -              -              -              -                -                -
Other Rentals                                  -                -                -                -                -                -                -                     -              -              -              -                -                -
Travel / Entertainment                         -                -                -                -                -                -                -                     -              -              -              -                -                -
Other Expenses                                 -                -                -                -                -                -                -                     -              -              -              -                -                -
Total Operating Expenses                       -                -                -                -                -                -                -                     -              -              -              -                -                -

Net Operating Income / (Loss)                  -                -                -                -                -                -                -                     -              -              -              -                -                -

Management Fees                                -                -                -                -                -                -                -                     -              -              -              -                -                -

Other Revenue / (Expenses)                     -                -                -                -                -                -                -                     -              -              -              -                -                -
Depreciation & Amortization                    -                -                -                -                -                -                -                     -              -              -              -                -                -
Interest Expense                               -                -                -                -                -                -                -                     -              -              -              -                -                -
Interest Expense - R.Party                     -                -                -                -                -                -                -                     -              -              -              -                -                -
Non-Operating Revenue / (Expenses)             -                -                -                -                -                -                -                     -              -              -              -                -                -

Net Income (Loss)                              -                -                -                -                -                -                -                     -              -              -              -                -                -




                                                                                                                                                            Page 5 of 11
                                                                                        Case 18-12491-CSS                                                        Doc 1992                              Filed 08/12/20                                    Page 11 of 16                                                                                Promise Healthcare Group, LLC et al
                                                                                                                                                                                                                                                                                                                                                                   Debtors-in-Possession
                                                                                                                                                                                                                                                                                                                                                 Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                                                                                                                                                                                        Reporting Period: June 1-30, 2020



                                                                                                                                                                                       MOR-4
                                                                                                                                                                              Statement of Operations
                                                                                                                                                                   For the Period June 1, 2020 - June 30, 2020
                                                                                                                                                                                    (Unaudited)
Legal Entity:                    Promise                Bossier Land      HLP Properties of Vidalia Real           Promise             HLP Properties,       Quantum             HLP Properties at Promise                Promise            HLP of                 Promise               Promise Hospital Promise Hospital Promise Hospital
                                 Healthcare, Inc.       Acquisition Corp. Vidalia, LLC      Estate Partners,       Properties of       Inc.                  Properties, L.P.    the Villages, L.L.C. Properties of       Properties of Lee, Shreveport, Inc.       Properties of         of Dallas, Inc.  of Wichita Falls, of Overland Park,
                                                                                            LLC                    Dade, Inc.                                                                         Dade, Inc.          Inc.                                      Shreveport, LLC                        Inc.              Inc.


Case Number                      18-12499               18-12518           18-12529           18-12530             18-12522            18-12496              18-12497             18-12532            18-12522            18-12523            18-12517              18-12492              18-12505           18-12507          18-12506

Net Patient Revenue                                 -                  -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -
Other Revenue                                       -                  -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -
Total Revenue                                       -                  -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -

Salaries & Wages                                  -                    -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -
Employee Taxes & Benefits                    47,489                    -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -
Contract Labor                                    -                    -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -
Purchased Services                           95,072                    -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -
Supplies & Materials                              -                    -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -
Pharmaceuticals                                   -                    -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -
Utilities                                     1,356                    -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -
Rent / Leases                                 4,038                    -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -
Rent / Leases - Related Party                     -                    -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -
Other Rentals                                     -                    -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -
Travel / Entertainment                            -                    -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -
Other Expenses                               25,507                    -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -
Total Operating Expenses                    173,462                    -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -

Net Operating Income / (Loss)            (173,462)                     -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -

Management Fees                                     -                  -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -

Other Revenue / (Expenses)                      -                      -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -
Depreciation & Amortization              (394,866)                     -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -
Interest Expense                                -                      -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -
Interest Expense - R.Party                      -                      -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -
Non-Operating Revenue / (Expenses)       (394,866)                     -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -

Net Income (Loss)                        (568,328)                     -                  -                    -                   -                     -                    -                   -                   -                   -                     -                     -                  -                 -                -




                                                                                                                                                                                        Page 6 of 11
                                                                                          Case 18-12491-CSS                                                 Doc 1992                            Filed 08/12/20                                 Page 12 of 16                                                                                        Promise Healthcare Group, LLC et al
                                                                                                                                                                                                                                                                                                                                                                 Debtors-in-Possession
                                                                                                                                                                                                                                                                                                                                               Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                                                                                                                                                                                      Reporting Period: June 1-30, 2020



                                                                                                                                                                                                              MOR-4
                                                                                                                                                                                                     Statement of Operations
                                                                                                                                                                                            For the Period June 1, 2020 - June 30, 2020
                                                                                                                                                                                                            (Unaudited)
Legal Entity:                    Promise Skilled     Promise Skilled     Promise              Success           Success               Success           HLP of Los         Promise            Promise             HLP HealthCare, HLP Properties at Promise                LH Acquisition,       Promise           Promise             Promise
                                 Nursing Facility of Nursing Facility of Healthcare #2,       Healthcare 1, LLC Healthcare, LLC       Healthcare 2, LLC Angeles, LLC       Healthcare         Healthcare          Inc.                the Villages  Healthcare of          LLC                   Behavioral Health Rejuvenation        Rejuvenation
                                 Overland Park,      Wichita Falls, Inc. LLC                                                                                               Group, LLC         Holdings, Inc.                          Holdings, LLC California, Inc.                             Hospital of       Centers, Inc.       Center at the
                                 Inc.                                                                                                                                                                                                                                                            Shreveport, Inc.                      Villages, Inc.

Case Number                      18-12508            18-12509            18-12502             18-12524             18-12503           18-12525           18-12504          18-12491             18-12494          18-12493          18-12531           18-12498            18-12528              18-12533           18-12534           18-12535

Net Patient Revenue                              -                   -                    -                    -                  -                  -                 -                    -                 -                 -                  -                   -                     -                  -                  -                    -
Other Revenue                                    -                   -                    -                    -                  -                  -                 -                    -                 -                 -                  -                   -                     -                  -                  -                    -
Total Revenue                                    -                   -                    -                    -                  -                  -                 -                    -                 -                 -                  -                   -                     -                  -                  -                    -

Salaries & Wages                                 -                   -                    -   -                                   -                  -                 -                 -                    -                 -                  -                   -                     -                  -                  -                    -
Employee Taxes & Benefits                        -                   -                    -                -                      -                  -                 -                 -                    -                 -                  -                   -                     -                  -                  -                    -
Contract Labor                                   -                   -                    -   -                                   -                  -                 -                 -                    -                 -                  -                   -                     -                  -                  -                    -
Purchased Services                               -                   -                    -                -                      -                  -                 -          (126,245)                   -                 -                  -                   -                     -                  -                  -                    -
Supplies & Materials                             -                   -                    -                -                      -                  -                 -                 -                    -                 -                  -                   -                     -                  -                  -                    -
Pharmaceuticals                                  -                   -                    -   -                                   -                  -                 -                 -                    -                 -                  -                   -                     -                  -                  -                    -
Utilities                                        -                   -                    -                -                      -                  -                 -                 -                    -                 -                  -                   -                     -                  -                  -                    -
Rent / Leases                                    -                   -                    -                -                      -                  -                 -                 -                    -                 -                  -                   -                     -                  -                  -                    -
Rent / Leases - Related Party                    -                   -                    -                -                      -                  -                 -                 -                    -                 -                  -                   -                     -                  -                  -                    -
Other Rentals                                    -                   -                    -   -                                   -                  -                 -                 -                    -                 -                  -                   -                     -                  -                  -                    -
Travel / Entertainment                           -                   -                    -   -                                   -                  -                 -                 -                    -                 -                  -                   -                     -                  -                  -                    -
Other Expenses                                   -                   -                    -                -                      -                  -                 -                 -                    -                 -                  -                   -                     -                  -                  -                    -
Total Operating Expenses                         -                   -                    -                -                      -                  -                 -          (126,245)                   -                 -                  -                   -                     -                  -                  -                    -

Net Operating Income / (Loss)                    -                   -                    -                    -                  -                  -                 -              126,245                 -                 -                  -                   -                     -                  -                  -                    -

Management Fees                                  -                   -                    -                    -                  -                  -                 -                    -                 -                 -                  -                   -                     -                  -                  -                    -

Other Revenue / (Expenses)                       -                   -                    -                    -                  -                  -                 -                    -                 -                 -                  -                   -                     -                  -                  -                    -
Depreciation & Amortization                      -                   -                    -                    -                  -                  -                 -                    -                 -                 -                  -                   -                     -                  -                  -                    -
Interest Expense                                 -                   -                    -                    -                  -                  -                 -                    -                 -                 -                  -                   -                     -                  -                  -                    -
Interest Expense - R.Party                                                                                                                                                                  -                 -                 -                  -                   -                     -                  -                  -                    -
Non-Operating Revenue / (Expenses)               -                   -                    -                    -                  -                  -                 -                    -                 -                 -                  -                   -                     -                  -                  -                    -

Net Income (Loss)                                -                   -                    -                    -                  -                  -                 -              126,245                 -                 -                  -                   -                     -                  -                  -                    -




                                                                                                                                                                                 Page 7 of 11
                                                                                                                     Case 18-12491-CSS                                                                        Doc 1992                                    Filed 08/12/20                                                Page 13 of 16                                                                                                                                     Promise Healthcare Group, LLC et al
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Debtors-in-Possession
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Reporting Period: June 1-30, 2020




                                                                                                                                                                                                                              MOR-4
                                                                                                                                                                                                                          Balance Sheet
                                                                                                                                                                                                                       As of June 30, 2020
                                                                                                                                                                                                                           (Unaudited)
Legal Entity:                           Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital PH-ELA, Inc.                          Quantum Health, Promise Hospital Promise Hospital Promise Hospital Promise Hospital Promise Hospital PHG Technology Promise                                    Bossier Land      HLP Properties of Vidalia Real           LH Acquisition,       Promise             HLP Properties,       Quantum                HLP Properties at
                                        of Baton Rouge, of Ascension, Inc. of Louisiana, Inc. of Vicksburg, Inc. of East Los                                       Inc.            of Salt Lake, Inc. of Phoenix, Inc. of Florida at The of Lee, Inc.  of Dade, Inc.    Development and Healthcare, Inc.                          Acquisition Corp. Vidalia, LLC      Estate Partners,       LLC                   Properties of       Inc.                  Properties, L.P.       the Villages, L.L.C.
                                        Inc.                                                                     Angeles, L.P.                                                                                         Villages, Inc.                                   Services                                                                                      LLC                                          Dade, Inc.
                                                                                                                                                                                                                                                                        Company




Case Number                             18-12512             18-12511              18-12513            18-12516             18-12501           18-12500            18-12495            18-12515           18-12510            18-12519           18-12521             18-12520           18-12536           18-12499              18-12518           18-12529            18-12530            18-12528              18-12522            18-12496              18-12497               18-12532
Assets
Current Asset
Cash & Cash Equivalents                 $            200     $           4,760     $          42,270   $            200     $          380     $               -   $               -   $           200    $           2,822   $          200     $            874     $          309     $             -    $     15,986,348      $              -   $               -   $               -   $                 -   $               -   $                 -   $                  -   $                 -

Accounts Receivable                                     -          2,407,984            10,761,270             278,785           20,781,613                    -                   -           801,372         (1,487,724)            261,097             571,262           1,967,698                  -                     -                   -                   -                   -                     -                   -                     -                      -                     -
Allow. For Doubtful Accts.                              -         (2,133,234)           (9,533,413)           (246,976)         (18,410,439)                   -                   -          (709,936)         1,317,975            (231,306)           (506,081)         (1,743,185)                 -                     -                   -                   -                   -                     -                   -                     -                      -                     -
Accounts Receivable, Net                                -            274,750             1,227,857              31,809            2,371,174                    -                   -            91,436           (169,749)             29,791              65,181             224,514                  -                     -                   -                   -                   -                     -                   -                     -                      -                     -

Pharmaceuticals & Supplies                            -                    -                     -                   -                    -                  -                   -                   -                  -                   -                   -                   -                  -                   -                     -                   -                 -                       -                  -                   -                     -                       -
Third Party Receivable                                -               14,797               638,902                   -                  614                  -                   -                (319)                 -             101,070             655,597             431,460                  -                   -                     -                   -                 -                       -                  -                   -                     -                       -
Prepaid Expense & Other Receivables                   -                    -                     -              16,180                    -                  -                   -                   -             73,334                   -                   -                   -                  -             237,598                     -                   -                 -                       -                  -                   -                     -                       -
Due From Related Party                         (720,942)          (7,493,127)           32,839,585           1,224,226          (24,917,859)       (11,358,789)        (12,656,255)         36,914,482         (1,542,416)          6,794,613           4,994,864          10,362,605         (2,990,000)         89,107,836             2,969,992              53,424        (5,926,876)                      -         (5,051,832)          3,285,544             4,094,293                 519,897

Total Current Assets                           (720,742)          (7,198,820)           34,748,614           1,272,415          (22,545,691)       (11,358,789)        (12,656,255)         37,005,799         (1,636,009)          6,925,674           5,716,516          11,018,888         (2,990,000)        105,331,782             2,969,992              53,424        (5,926,876)                      -         (5,051,832)          3,285,544             4,094,293                 519,897

Fixed Assets
Property, Plant, & Equip                                -                     -                    -                   -                  -                    -                   -                  -                   -                 -                    -                  -                  -                     -                   -                   -                   -                     -                   -                     -                      -                     -
Accumulated Depreciation                                -                     -                    -                   -                  -                    -                   -                  -                   -                 -                    -                  -                  -                     -                   -                   -                   -                     -                   -                     -                      -                     -
Net Property, Plant, & Equip                            -                     -                    -                   -                  -                    -                   -                  -                   -                 -                    -                  -                  -                     -                   -                   -                   -                     -                   -                     -                      -                     -


Goodwill                                              -                    -                     -                   -                    -                  -                   -                   -                  -                   -                   -                   -                  -          15,235,353                     -                 -                     -                     -                  -                   -                     -                       -
Other Assets                                          -                    -             7,523,238                   -              439,782                  -                   -                   -                  -                   -                   -                   -                  -           2,359,107                     -                 -                     -                     -                  -                   -                     -                       -
Intangible Assets                                     -                    -                     -                   -                    -                  -                   -                   -                  -                   -                   -                   -                  -           2,336,250                     -                 -                     -                     -                  -                   -                     -                       -
Investment In Subsidiary                              -                    -                     -                   -                    -                  -                   -                   -                  -                   -                   -                   -                  -          19,925,048                     -         1,911,000                                           -                  -                   -                     -                       -
Notes Receivable Related Party                        -                    -                     -                   -                    -                  -                   -                   -                  -                   -                   -                   -                  -                   -                     -                 -                   -                       -                  -                   -                     -                       -
Due From Affiliates                                   -                    -                     -                   -                    -                  -                   -                   -                  -                   -                   -                   -                  -                   -                     -                 -                   -                       -                  -                   -                     -                       -
Total Assets                                   (720,742)          (7,198,820)           42,271,852           1,272,415          (22,105,909)       (11,358,789)        (12,656,255)         37,005,799         (1,636,009)          6,925,674           5,716,516          11,018,888         (2,990,000)        145,187,540             2,969,992         1,964,424          (5,926,876)                      -         (5,051,832)          3,285,544             4,094,293                 519,897

Current Liabilities
Not Subject to Compromise
Post-Petition Accounts Payable                          -                14,741             7,915                 (1,504)           25,177                     9                 345               243              2,959                518               16,577               2,614                  -               288,566                   -                   -                   -                     -                   -                     -                      -                   -
Accrued Expense                                    40,867               (30,072)          292,075                 17,742           481,041                59,983              68,963          (401,568)          (170,846)           801,056              464,510             998,315                  -               (24,681)                  -                   -                   -                     -                   -                     -                      -               3,197
Payroll Taxes Payable                                   -                     -                 -                      -                 -                     -                   -                 -                  -                  -                    -                   -                  -                     -                   -                   -                   -                     -                   -                     -                      -                   -
Cur Matur Of Cap Lease Obligations                      -                     -                 -                      -           192,016                     -                   -           108,649             89,279                  -               14,359              17,085                  -                     -                   -                   -                   -                     -                   -                     -                      -                   -
Deferred Rent                                           -                     -                 -                      -                 -                     -                   -                 -                  -                  -                    -                   -                  -                     -                   -                   -                   -                     -                   -                     -                      -                   -
Deferred Lease Obligations                              -                     -                 -                      -                 -                     -                   -                 -                  -                  -                    -                   -                  -                     -                   -                   -                   -                     -                   -                     -                      -                   -
Notes Payable Related Party                             -                     -                 -                      -                 -                     -                   -                 -                  -                  -                    -                   -                  -                     -                   -                   -                   -                     -                   -                     -                      -                   -
Deferred Income Taxes                                   -                     -                 -                      -                 -                     -                   -                 -                  -                  -                    -                   -                  -                     -                   -                   -                   -                     -                   -                     -                      -                   -
Total                                              40,867               (15,331)          299,990                 16,238           698,234                59,992              69,308          (292,676)           (78,608)           801,574              495,446           1,018,014                  -               263,885                   -                   -                   -                     -                   -                     -                      -               3,197

Liabilities Subject to Compromise
Pre-Petition Accounts Payable                 1,130,639            1,977,829             2,874,342           1,495,300            8,865,335           809,465            1,423,014           2,742,139          2,585,252           1,399,680           1,080,316           1,025,028                  -          10,757,492                     -                   -                   -                     -                   -                     -                      -                     -
Notes Payable Related Party                           -                    -                     -                   -                    -                 -                    -                   -                  -                   -                   -                   -                  -          11,268,942                     -                   -                   -                     -                   -                     -                      -                     -
Defalco Payroll Taxes                              (534)              19,931                44,318                   -              756,606                 -              (70,996)               (545)             3,992                   -                   -                   -                  -              18,244                     -                   -                   -                     -                   -                     -                      -                     -
Notes Payable                                         -                    -                     -                   -                    -                 -                    -                   -                  -                   -                   -                   -                  -                   -                     -                   -                   -                     -                   -                     -                      -                     -
Third Party Payor                               193,375              287,584                     -             248,906               11,718                 -               62,262                   -             33,320                   -                   -                   -                  -                   -                     -                   -                   -                     -                   -                     -                      -                     -
Total                                         1,323,480            2,285,344             2,918,660           1,744,206            9,633,659           809,465            1,414,280           2,741,594          2,622,564           1,399,680           1,080,316           1,025,028                  -          22,044,678                     -                   -                   -                     -                   -                     -                      -                     -

Total Current Liabilities                     1,364,347            2,270,013             3,218,650           1,760,444           10,331,893           869,457            1,483,588           2,448,918          2,543,956           2,201,254           1,575,762           2,043,042                  -          22,308,563                     -                   -                   -                     -                   -                     -                      -               3,197

Long-Term Liabilities
Not Subject to Compromise
Obligations Under Cap Leases                            -                    -                     -                  -                   -                    -                 -                    -                   -                 -                    -                  -                  -                     -                   -                   -                   -                     -                   -                     -                      -                     -
Payroll Taxes Payable, Net Of Current              (3,341)              15,138                26,733                478           3,336,809                    -           212,729                2,416              56,376                 -                    -                  -                  -                59,070                   -                   -                   -                     -                   -                     -                      -                     -
Line Of Credit-Wells                                    -                    -                     -                  -                   -                    -                 -                    -                   -                 -                    -                  -                  -                     -                   -                   -                   -                     -                   -                     -                      -                     -
Line Of Credit-Other                                    -                    -                     -                  -                   -                    -                 -                    -                   -                 -                    -                  -                  -               210,728                   -                   -                   -                     -                   -                     -                      -                     -
Total                                              (3,341)              15,138                26,733                478           3,336,809                    -           212,729                2,416              56,376                 -                    -                  -                  -               269,798                   -                   -                   -                     -                   -                     -                      -                     -

Liabilities Subject to Compromise
Notes Payable                                           -                     -                    -                   -          2,879,559                    -                   -                  -                   -                 -                    -                  -                  -                   -                     -                   -                   -                     -                   -                     -                      -                     -
Notes Payable Related Party                             -                     -                    -                   -                  -                    -                   -                  -                   -                 -                    -                  -                  -         292,964,822                     -                   -                   -                     -                   -                     -                      -                     -
Third Party Payor                                       -                     -                    -                   -                  -                    -                   -                  -                   -                 -                    -                  -                  -                   -                     -                   -                   -                     -                   -                     -                      -                     -
Total                                                   -                     -                    -                   -          2,879,559                    -                   -                  -                   -                 -                    -                  -                  -         292,964,822                     -                   -                   -                     -                   -                     -                      -                     -

Total Liabilities                             1,361,006            2,285,151             3,245,383           1,760,922           16,548,261           869,457            1,696,317           2,451,334          2,600,332           2,201,254           1,575,762           2,043,042                  -         315,543,183                     -                   -                   -                     -                   -                     -                      -               3,197

Shareholders' Equity
Partner's Capital                                     -                    -                     -                   -                    -                  -                   -                   -                  -                   -                    -                  -                  -                    -                    -                 -           2,450,000                    -                     -                   -                     -                       -
Common Stock                                          -                    -                     -                   -                    -                  -                   -                   -                  -               1,000                1,000              1,000                  -               22,500                    -                 -                   -                    -                     -                   -                     -                       -
Subscription Receivable                               -                    -                     -                   -                    -                  -                   -                   -                  -                   -                    -                  -                  -                    -                    -                 -                   -                    -                     -                   -                     -                       -
Preferred Stock                                       -                    -                     -                   -                    -                  -                   -                   -                  -                   -                    -                  -                  -           75,000,000                    -                 -                   -                    -                     -                   -                     -                       -
Distributions                                         -                    -                     -                   -                    -                  -                   -                   -                  -                   -                    -                  -                  -                    -                    -                 -                   -                    -                     -                   -                     -                       -
Paid In Capital                                       -                    -            11,031,407                   -            9,304,933                  -           1,536,000                   -                  -              59,000            9,202,044          8,137,457                  -          204,149,139                    -                 -                   -            3,300,000                     -                   -                     -                       -
Retained Earnings                            (2,081,749)          (9,483,972)           27,995,062            (488,506)         (47,959,102)       (12,228,246)        (15,888,572)         34,554,464         (4,236,341)          4,664,421           (5,062,290)           837,389         (2,990,000)        (449,527,283)           2,969,992         1,964,424          (8,376,876)          (3,300,000)           (5,051,832)          3,285,544             4,094,293                 516,700

Total Shareholders' Equity                   (2,081,749)          (9,483,972)           39,026,469            (488,506)         (38,654,169)       (12,228,246)        (14,352,572)         34,554,464         (4,236,341)          4,724,421           4,140,754           8,975,846         (2,990,000)        (170,355,644)           2,969,992         1,964,424          (5,926,876)                      -         (5,051,832)          3,285,544             4,094,293                 516,700

Total Liabilities And Equity                   (720,743)          (7,198,821)           42,271,852           1,272,416          (22,105,908)       (11,358,789)        (12,656,255)         37,005,798         (1,636,009)          6,925,675           5,716,516          11,018,888         (2,990,000)        145,187,539             2,969,992         1,964,424          (5,926,876)                      -         (5,051,832)          3,285,544             4,094,293                 519,897




                                                                                                                                                                                                                                         Page 8 of 11
                                                                                                                           Case 18-12491-CSS                                                                   Doc 1992                                       Filed 08/12/20                                             Page 14 of 16                                                                                                                       Promise Healthcare Group, LLC et al
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Debtors-in-Possession
                                                                                                                                                                                                                                                                                                                                                                                                                                                        Case No. 18-12491 (Jointly Administered)
                                                                                                                                                                                                                                                                                                                                                                                                                                                               Reporting Period: June 1-30, 2020




                                                                                                                                                                                                                                                       MOR-4
                                                                                                                                                                                                                                                   Balance Sheet
                                                                                                                                                                                                                                                As of June 30, 2020
                                                                                                                                                                                                                                                    (Unaudited)
Legal Entity:                           Promise            HLP of                 Promise               Promise Hospital Promise Hospital Promise Hospital Promise Skilled       Promise Skilled     Promise                  Success           Success             HLP of Los           Promise           Promise Healthcare HLP HealthCare,       HLP Properties at Promise                Promise           Promise             Promise
                                        Properties of Lee, Shreveport, Inc.       Properties of         of Dallas, Inc.  of Wichita Falls, of Overland Park, Nursing Facility of Nursing Facility of Healthcare #2,           Healthcare 1, LLC Healthcare, LLC     Angeles, LLC         Healthcare Group, Holdings, Inc.     Inc.                  the Villages      Healthcare of          Behavioral Health Rejuvenation        Rejuvenation
                                        Inc.                                      Shreveport, LLC                        Inc.              Inc.              Overland Park,      Wichita Falls, Inc. LLC                                                                                 LLC                                                        Holdings, LLC     California, Inc.       Hospital of       Centers, Inc.       Center at the
                                                                                                                                                             Inc.                                                                                                                                                                                                                            Shreveport, Inc.                      Villages, Inc.




Case Number                             18-12523            18-12517              18-12492              18-12505            18-12507           18-12506            18-12508           18-12509            18-12502            18-12524            18-12503            18-12504           18-12491            18-12494           18-12493            18-12531            18-12498             18-12533           18-12534           18-12535
Assets
Current Asset
Cash & Cash Equivalents                 $               -   $                 -   $                 -   $            273    $          372     $            511    $           102    $            696    $          32,788   $               -   $              0    $             0    $              -    $              -   $               -   $               -   $                -   $              -   $              -   $                -

Accounts Receivable                                     -                     -                     -            618,534            596,968          2,799,892           1,284,760            944,036                     -                   -                   -                 -                   -                   -                   -                   -                    -                  -                  -                    -
Allow. For Doubtful Accts.                              -                     -                     -           (201,831)          (194,794)          (913,620)           (363,223)          (411,373)                    -                   -                   -                 -                   -                   -                   -                   -                    -                  -                  -                    -
Accounts Receivable, Net                                -                     -                     -            416,703            402,174          1,886,272             921,537            532,663                     -                   -                   -                 -                   -                   -                   -                   -                    -                  -                  -                    -

Pharmaceuticals & Supplies                             -                    -                    -                    -                  -                  -                     -                   -                   -                   -                   -                 -                   -                   -                   -                   -                    -                  -                  -                    -
Third Party Receivable                                 -                    -                    -              379,083            284,857            361,656                     6                   -                   -                   -                   -                 -                   -                   -                   -                   -                    -                  -                  -                    -
Prepaid Expense & Other Receivables                    -                    -                    -               48,205                  -             54,162                 2,086              72,593                   -                   -              35,000                 -                   -                   -                   -                   -                    -                  -                  -                    -
Due From Related Party                        (2,179,663)              94,136           (8,141,556)                   -                  -                  -                     -                   -                   -                   -                   -                 -                   -                   -                   -                   -                    -                  -                  -                    -

Total Current Assets                          (2,179,663)              94,136           (8,141,556)             844,264            687,403           2,302,601            923,731            605,952                 32,788                   -              35,000                 0                   -                   -                   -                   -                    -                  -                  -                    -

Fixed Assets
Property, Plant, & Equip                                -                     -                     -                  -                  -                    -                  -                   -                   -                   -                   -                 -
Accumulated Depreciation                                -                     -                     -                  -                  -                    -                  -                   -                   -                   -                   -                 -                   -                   -                   -                   -                    -                  -                  -                    -
Net Property, Plant, & Equip                            -                     -                     -                  -                  -                    -                  -                   -                   -                   -                   -                 -                   -                   -                   -                   -                    -                  -                  -                    -


Goodwill                                               -                    -                    -                    -                  -                   -                  -                  -                      -                  -                    -                 -                   -                   -                   -                   -                    -                  -                  -                    -
Other Assets                                           -                    -                    -                    -                  -                   -                  -                  -                      -          8,100,000                    -                 -           1,230,086                   -                   -                   -                    -                  -                  -                    -
Intangible Assets                                      -                    -                    -                    -                  -                   -                  -                  -                      -                  -                    -                 -                   -                   -                   -                   -                    -                  -                  -                    -
Investment In Subsidiary                               -                    -                    -                    -                  -                   -                  -                  -                      -                  -                    -                 -         340,698,150         150,000,000                   -                   -                    -                  -                  -                    -
Notes Receivable Related Party                         -                    -                    -                    -                  -                   -                  -                  -                      -                  -                    -                 -         116,991,837         304,233,764                   -                   -                    -                  -                  -                    -
Due From Affiliates                                    -                    -                    -                    -                  -                   -                  -                  -                      -                  -                    -                 -           6,384,787             483,757                   -                   -                    -                  -                  -                    -
Total Assets                                  (2,179,663)              94,136           (8,141,556)             844,264            687,403           2,302,601            923,731            605,952                 32,788          8,100,000               35,000                 0         465,304,860         454,717,521                   -                   -                    -                  -                  -                    -

Current Liabilities
Not Subject to Compromise
Post-Petition Accounts Payable                          -                  -                        -              4,468             (3,655)            (1,618) $             626                 45                    -                    -                  -                   -                   -                   -                   -                   -                    -                  -                  -                    -
Accrued Expense                                         -                571                        -                  -                (95)           191,259              1,062            (88,859)               2,180               87,350              4,510                  (1)          5,610,000                   -                   -                   -                    -                  -                  -                    -
Payroll Taxes Payable                                   -                  -                        -                  -                  -                  -                  -                  -                    -                    -                  -                   -                   -                   -                   -                   -                    -                  -                  -                    -
Cur Matur Of Cap Lease Obligations                      -                  -                        -                  -                  -             76,669            109,053             42,247                    -                    -                  -                   -                   -                   -                   -                   -                    -                  -                  -                    -
Deferred Rent                                           -                  -                        -                  -                  -                  -                  -                  -                    -                    -                  -                   -                   -                   -                   -                   -                    -                  -                  -                    -
Deferred Lease Obligations                              -                  -                        -                  -                  -                  -                  -                  -                    -                    -                  -                   -                   -                   -                   -                   -                    -                  -                  -                    -
Notes Payable Related Party                             -                  -                        -          1,500,645         (2,722,366)        (2,003,509)           539,064            975,299          (58,265,154)          (4,851,478)        42,724,088         (15,503,482)                  -                   -                   -                   -                    -                  -                  -                    -
Deferred Income Taxes                                   -                  -                        -                  -                  -                  -                  -                  -                    -                    -                  -                   -                   -                   -                   -                   -                    -                  -                  -                    -
Total                                                   -                571                        -          1,505,113         (2,726,116)        (1,737,199)           649,805            928,732          (58,262,974)          (4,764,128)        42,728,598         (15,503,483)          5,610,000                   -                   -                   -                    -                  -                  -                    -

Liabilities Subject to Compromise
Pre-Petition Accounts Payable                           -                     -                     -          2,078,148            951,305          1,222,651             694,829            741,502              39,772            6,234,831            929,394                   -           1,412,503                   -                   -                   -                    -                  -                  -                    -
Notes Payable Related Party                             -                     -                     -          7,897,844         (3,387,185)        (2,501,784)          3,778,714          5,641,758          61,742,707            4,010,688           (798,090)         21,813,434                   -                   -                   -                   -                    -                  -                  -                    -
Defalco Payroll Taxes                                   -                     -                     -                  -                  -                  -                   -                  -                   -                    -                  -                   -                   -                   -                   -                   -                    -                  -                  -                    -
Notes Payable                                           -                     -                     -                  -                  -                  -                   -                  -                   -                    -                  -                   -                   -                   -                   -                   -                    -                  -                  -                    -
Third Party Payor                                       -                     -                     -           (249,131)                 -                  -                   -                  -                   -                    -                  -                   -                   -                   -                   -                   -                    -                  -                  -                    -
Total                                                   -                     -                     -          9,726,861         (2,435,880)        (1,279,133)          4,473,543          6,383,260          61,782,479           10,245,519            131,304          21,813,434           1,412,503                   -                   -                   -                    -                  -                  -                    -

Total Current Liabilities                               -                571                        -        11,231,974          (5,161,996)        (3,016,332)          5,123,348          7,311,992           3,519,505            5,481,391         42,859,902           6,309,951           7,022,503                   -                   -                   -                    -                  -                  -                    -

Long-Term Liabilities
Not Subject to Compromise
Obligations Under Cap Leases                            -                     -                     -                  -                  -               17,468                  -               9,513                   -                   -                   -                 -                   -                   -                   -                   -                    -                  -                  -                    -
Payroll Taxes Payable, Net Of Current                   -                     -                     -                  -                  -                    -                  -                   -                   -                   -                   -                 -                   -                   -                   -                   -                    -                  -                  -                    -
Line Of Credit-Wells                                    -                     -                     -                  -                  -                    -                  -                   -                   -                   -                   -                 -                   -                   -                   -                   -                    -                  -                  -                    -
Line Of Credit-Other                                    -                     -                     -                  -                  -                    -                  -                   -                   -                   -                   -                 -                   -                   -                   -                   -                    -                  -                  -                    -
Total                                                   -                     -                     -                  -                  -               17,468                  -               9,513                   -                   -                   -                 -                   -                   -                   -                   -                    -                  -                  -                    -

Liabilities Subject to Compromise
Notes Payable                                           -                     -                     -                 -                   -                 -                     -                  -                    -         29,023,979                    -                 -                   -                   -                   -                   -                    -                  -                  -                    -
Notes Payable Related Party                             -                     -                     -                 -                   -                 -                     -                  -                    -                  -                    -                 -                   -          86,807,756                   -                   -                    -                  -                  -                    -
Third Party Payor                                       -                     -                     -           983,326           1,286,248           570,669                     -                938                    -                  -                    -                 -                   -                   -                   -                   -                    -                  -                  -                    -
Total                                                   -                     -                     -           983,326           1,286,248           570,669                     -                938                    -         29,023,979                    -                 -                   -          86,807,756                   -                   -                    -                  -                  -                    -

Total Liabilities                                       -                571                        -        12,215,300          (3,875,748)        (2,428,195)          5,123,348          7,322,443           3,519,505           34,505,370         42,859,902           6,309,951           7,022,503          86,807,756                   -                   -                    -                  -                  -                    -

Shareholders' Equity
Partner's Capital                                      -                    -                    -                     -                  -                  -                   -                  -                   -                    -                  -                   -                   -                   -                   -                   -                    -                  -                  -                    -
Common Stock                                           -                    -                    -                     -                  -                  -                   -                  -              10,000                    -                  -                   -                   -                   -                   -                   -                    -                  -                  -                    -
Subscription Receivable                                -                    -                    -                     -                  -                  -                   -                  -             (10,000)                   -                  -                   -                   -                   -                   -                   -                    -                  -                  -                    -
Preferred Stock                                        -                    -                    -                     -                  -                  -                   -                  -                   -                    -                  -                   -                   -                   -                   -                   -                    -                  -                  -                    -
Distributions                                          -                    -                    -                     -                  -                  -                   -                  -                   -                    -                  -                   -                   -                   -                   -                   -                    -                  -                  -                    -
Paid In Capital                                        -                    -          (11,031,407)                    -                  -                  -                   -                  -                   -            7,919,533                  -           5,631,740         549,079,316         340,698,000                   -                   -                    -                  -                  -                    -
Retained Earnings                             (2,179,663)              93,565            2,889,851           (11,371,036)         4,563,151          4,730,796          (4,199,617)        (6,716,491)         (3,486,717)         (34,324,903)       (42,824,902)        (11,941,692)        (90,796,959)         27,211,765                   -                   -                    -                  -                  -                    -

Total Shareholders' Equity                    (2,179,663)              93,565           (8,141,556)          (11,371,036)         4,563,151          4,730,796          (4,199,617)        (6,716,491)         (3,486,717)         (26,405,370)       (42,824,902)         (6,309,952)        458,282,357         367,909,765                   -                   -                    -                  -                  -                    -

Total Liabilities And Equity                  (2,179,663)              94,136           (8,141,556)             844,264            687,403           2,302,601            923,731            605,952                 32,788          8,100,000               35,000                (1)        465,304,860         454,717,521                   -                   -                    -                  -                  -                    -




                                                                                                                                                                                                                                              Page 9 of 11
                                    Case 18-12491-CSS          Doc 1992       Filed 08/12/20        Page 15 of 16
                                                                                                                            Promise Healthcare Group, LLC et al
                                                                                                                                         Debtors-in-Possession
                                                                                                                       Case No. 18-12491 (Jointly Administered)
                                                                                                                              Reporting Period: June 1-30, 2020

                                                            MOR-4
                                 Summary of Unpaid Postpetition Debts and Trade Payable Aging
                                                     As of June 30, 2020
                                                        (Unaudited)
                                                        Consolidated

Number of Days Past Due                    Current          0-30          31-60            61-90       Over 90[1]     Total
Accounts Payable                     $          31,240 $           - $               - $           - $    178,201 $    209,441
Non-Payroll Taxes                                    -             -                 -             -              -          -
Wages & Payroll Taxes Payable                        -             -                 -             -              -          -
Total Postpetition Debts                        31,240             -                 -             -      178,201      209,441
1) Balances over 90 days reflects payables related to outstanding checks issued in 2018 and 2019
  that were recently voided




                                MOR-5
             Accounts Receivable Reconciliation and Aging
                         As of June 30, 2020
                             (Unaudited)
                            Consolidated
Accounts Receivable Aging             Amount
Unbilled                                               -
0 - 30 days old                                        -
31 - 60 days old                                       -
61 - 90 days old                                       -
91+ days old                                  46,250,480
Total Accounts Receivable                     46,250,480
Allowance For Doubtful                       (37,695,352)
Net Accounts Receivable                        8,555,128




                                                                     Page 10 of 11
                                      Case 18-12491-CSS              Doc 1992           Filed 08/12/20    Page 16 of 16
                                                                                                                                      Promise Healthcare Group, LLC et al
                                                                                                                                                   Debtors-in-Possession
                                                                                                                                 Case No. 18-12491 (Jointly Administered)
                                                                                                                                        Reporting Period: June 1-30, 2020
                                                                     MOR-5a
                                                            DEBTOR QUESTIONNAIRE


Must be completed each month                                                                                         Yes               No
1. Have any assets been sold or transferred outside the normal course of business
this reporting period? If yes, provide an explanation below.                                                                           X
2. Have any funds been disbursed from any account other than a debtor in possession
account this reporting period? If yes, provide an explanation below.                                                                   X
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
below.                                                                                                                X
4. Are workers compensation, general liability and other necessary insurance
coverages in effect? If no, provide an explanation below.                                                             X
5. Has any bank account been opened during the reporting period? If yes, provide
documentation identifying the opened account(s). If an investment account has been opened provide the                                  X
required documentation pursuant to the Delaware Local Rule 4001-3.


4) Effective October 31, 2019, the Debtors no longer have any employees and/or operating facilities. As a result, no insurance
    policies other than D&O have been renewed upon maturity.




                                                                           Page 11 of 11
